Citation Nr: 9916680	
Decision Date: 06/17/99    Archive Date: 06/21/99

DOCKET NO.  99-09 409	)	DATE
	)
	)


THE ISSUE

Eligibility for the payment of attorney fees from past-due 
benefits.


ATTORNEY FOR THE BOARD

Daniel R. McGarry


INTRODUCTION

This matter relating to attorney fees arises from a rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida, which resulted in an 
award of past-due benefits to the veteran.

By a decision dated in January 1997, the Board of Veterans' 
Appeals (Board) denied a claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD).  The 
veteran appealed the Board's decision to the United States 
Court of Veterans  Appeals (now the United States Court of 
Appeals for Veterans Claims, hereinafter referred to as the 
Court).  By an order entered in August 1997, the Court 
vacated and remanded the Board's decision.  In June 1998, the 
Board remanded the matter to the RO.  In a February 1999 
rating decision, the RO granted service connection for PTSD, 
and awarded a 50 percent rating effective from January 7, 
1997, and a 70 percent rating effective from May 11,1998.

By a letter dated May 11, 1999, the RO notified the veteran 
and the attorney representing the veteran of the payment of 
past-due benefits and the referral of the file to the Board 
for a decision concerning the attorney's eligibility for 
payment of a fee for his services from the 20 percent or 
past-due benefits withheld by the RO.  They were given 30 
days within which to submit evidence or argument to the Board 
concerning the payment of attorney fees.  In response to the 
RO's letter, both the attorney and the veteran sent letters 
indicating that they did not desire to submit evidence or 
argument concerning the payment of attorney fees.  The 
question of whether such withheld benefits should be paid to 
the veteran's attorney is now before the Board.


FINDINGS OF FACT

1.  A final Board decision which denied service connection 
for PTSD was rendered in January 1997.

2.  The notice of disagreement which preceded the Board's 
January 1997 decision was filed in May 1995.

3.  The attorney was retained to represent the veteran on the 
issue of entitlement to service connection for PTSD in March 
1997.

4.  Past-due benefits are payable based on the RO's February 
1999 rating decision which granted service connection for 
PTSD, awarding a 50 percent rating effective from January 7, 
1994, and a 70 percent rating, effective from May 11, 1998.

5.  The total fee for the attorney's services is no more than 
20 percent of the past-due benefits associated with the claim 
of entitlement to service connection for PTSD, and is 
contingent on a resolution favorable to the appellant.


CONCLUSIONS OF LAW

1.  The criteria under which a valid fee agreement between 
the veteran and his attorney as to representation before VA 
and the Board may be executed have been met regarding the 
attorney's representation in the claim for service connection 
for PTSD.  38 U.S.C.A. § 5904(c) (West 1991 & Supp 1998); 38 
C.F.R. § 20.609(c) (1998).

2.  The criteria under which an attorney may be paid a fee 
for his service directly by VA from past-due benefits have 
been met.  38 U.S.C.A. § 5904(d) (West 1991 & Supp. 1998); 38 
C.F.R. § 20.609(h) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Eligibility for Payment of Fee from Past-Due Benefits

The applicable statutory and regulatory provisions stipulate 
three criteria that must be met before an attorney or agent 
may charge claimants or appellants for their services before 
VA concerning claims for VA benefits.  38 U.S.C.A. § 5904(c) 
(West 1991 & Supp. 1997); 38 C.F.R. § 20.609(c) (1998).  
These criteria are:  1) promulgation by the Board of a final 
decision with respect to the issue or issues involved; 2) the 
NOD which preceded the Board decision with respect to the 
issue or issues involved was received by the RO on or after 
November 18, 1988; and 3) the attorney or agent must have 
been retained not later than one year following the date that 
the Board decision with respect to the issue or issues 
involved was promulgated.

In this case, the fee agreement was signed by the veteran and 
the attorney in March 1997.  It provides for a contingent fee 
of 20 percent of past-due benefits.

In June 1994, the RO notified the veteran of the denial of 
his claim for service connection for PTSD.  The veteran filed 
a notice of disagreement with the RO's decision on May 15, 
1995.  In a decision dated January 30, 1997, the Board denied 
entitlement to service connection for PTSD.

The January 1997 Board decision is a final decision as to the 
veteran's entitlement to service connection for PTSD.  This 
decision was preceded by a NOD filed after November 18, 1988.  
As the attorney was retained within one year of the January 
1997 Board decision, he is able to charge a fee for his 
services concerning the issue of entitlement to pension 
benefits.  

The Board's January 1997 decision was vacated and remanded by 
the Court by order dated August 18, 1997.  Pursuant to a 
subsequent remand by the Board, the RO reconsidered and 
granted service connection for PTSD by a rating decision in 
February 1999, and awarded a 50 percent rating, effective 
from January 7, 1994, and a 70 percent rating, effective from 
May 11, 1998.

Consequently, the Board concludes that the requirements of 38 
U.S.C.A. § 5904(d) and 38 C.F.R. § 20.609(h), for payment of 
the attorney's fee by VA from past-due benefits, are met 
concerning the past-due benefits resulting from the award of 
benefits for PTSD.  Past-due benefits is defined in 38 C.F.R. 
§ 20.609(h)(3) as

[a] nonrecurring payment resulting from a 
benefit, or benefits, granted on appeal 
or awarded on the basis of a claim 
reopened after a denial by the Board . . 
. or the lump sum payment which 
represents the total amount of recurring 
cash payments which accrued between the 
effective date of the award, as 
determined by applicable laws and 
regulations, and the date of the grant of 
the benefit by the agency of original 
jurisdiction, the Board . . ., or an 
appellate court.

In this case, the past-due benefits involve a lump sum 
payment representing the total amount of recurring cash 
payments that accrued between the effective date of the 
award, i.e., January 7, 1994, and the date of the grant of 
the benefit by the RO, i.e., February 26, 1999.  Thus, the 
attorney is entitled to payment of 20 percent of the amount 
accrued between those two dates.  This may differ from the 
amount withheld by the RO pending the Board's decision on the 
attorney's eligibility for payment.  As the fee totals no 
more than 20 percent of past-due benefits, it is presumed 
reasonable in the absence of evidence to the contrary.  See 
38 C.F.R. § 20.609(f) (1998).

II.  Fees Paid Pursuant to the Equal Access to Justice Act 
(EAJA)

The file indicates that the attorney has been paid an EAJA 
fee of $2,628.00.  The agreement between the veteran and the 
attorney provides that the amount of the attorney fee owed 
from past-due benefits will be 20 percent of such benefits.  
The fee agreement acknowledges that the EAJA fee is paid by 
the U.S. government, not the client.  The agreement further 
provides that the attorney may keep the entire amount of the 
EAJA fee if it exceeds the fee to be paid from past-due 
benefits.

The issue of the relationship between fees awarded pursuant 
to 38 U.S.C.A. § 5904(d) (West 1991) and pursuant to EAJA has 
been addressed by the VA's General Counsel.  VAOPGCPREC 12-
97, 62 Fed.Reg. 37952, 37953 (Jul. 15, 1997).  In VAOPGCPREC 
12-97, the General Counsel concluded that § 506(c) of the 
Federal Courts Administration Act of 1992 (FCAA), Pub. L. No. 
102-575 (Oct. 29, 1992) provides that, where the claimant's 
attorney receives fees for the same work under both 38 
U.S.C.A. § 5904 and 28 U.S.C.A. § 2414, "the claimant's 
attorney refunds to the claimant the amount of the smaller 
fee."  The attorney must keep only the larger of the fees 
recovered, and must refund the amount of the smaller fee to 
the claimant (in this case, the veteran) in accordance with 
§ 506(c) of the FCAA.  The Board is bound by this opinion.  
38 U.S.C.A. § 7104(c) (West 1991).

The next question that the Board must address is whether the 
Board should deny the claim under 38 U.S.C.A. § 5904(d) (West 
1991); allow the claim, but impose a setoff equal to the 
amount of the EAJA fees; or take some other action.  This 
issue was also addressed by the General Counsel in its March 
1997 opinion.  In VAOGPCPREC 12-97, the General Counsel 
concluded that there is no authority for the Board to take 
any action, such as offset of the amount of the EAJA fees, to 
ensure that the attorney fulfills his responsibility to 
refund the smaller fee to the claimant.  The Board is also 
bound by this opinion under 38 U.S.C.A. § 7104(c) (West 
1991).  In light of the above, the Board does not have the 
direct authority to order the veteran's attorney to refund 
the sum of $2,628.00 to the veteran or to offset that amount 
from the past-due benefits withheld.  Nonetheless, in light 
of the fact that the attorney's failure to refund the lesser 
fee to the claimant would be a violation of professional 
conduct and a direct violation of federal law, the 
undersigned sees no basis for concern that immediately after 
the attorney receives his fee from past due benefits withheld 
he will not promptly refund the $2,628.00 to the veteran, if 
he has not done so already in relation to the earlier payment 
of attorney fees under 38 U.S.C.A. § 5904(d).


ORDER

Eligibility for payment directly by VA to the attorney for 
services rendered before VA is established.  The attorney 
should be paid 20% of past-due benefits awarded the veteran 
pursuant to the RO's December 1998 rating decision.




		
	MARY GALLAGHER
Member, Board of Veterans' Appeals



 


